Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest the features of an inter heat exchanger transition flow element provided between and connecting the first heat exchanger and the second heat exchanger, wherein said inter heat exchanger transition flow element comprises a plurality of channels that each has an inlet opening having a shape and cross sectional area corresponding to the shape and cross-sectional area of the channel of a tube of the first heat exchanger to which it is connected, and an outlet opening facing said second heat exchanger, and that along at least 80% of the length thereof the channels of the inter heat exchanger transition flow element have a total cross sectional area along which is within the range of the medium cross section area of the working gas channel +/- 10% - in conjunction with the rest of the structure of Claim 1. 

The prior art also does not teach or suggest the features of working cylinder transition flow element provided between the third heat exchanger and the working cylinder, wherein at any point along the length thereof, a channel defined by the working cylinder transition flow element has a total cross sectional area which is within the range of the medium cross section area of the working gas channel +/- 10% - in conjunction with the rest of the structure of Claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, October 15, 2021